Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
In claim 20, line 1 before “A texturing agent”, - A low protein yogurt composition containing – has been inserted,  and the “A” before “texturizing” has been deleted and an  – a – inserted therein.  .
Also, in claim 20,  last line, after “about  4.0 to about 5.0,  - wherein said texturing agent is present in an effective amount to thicken, gel or thicken and gel, the low protein yogurt composition, and  the composition comprises less than 2.9% dairy protein content by weight of said composition  - .  
Reasons for Allowance
The claims are allowed because the prior art did not disclose a low protein yogurt containing the claimed starch based texturizing agents, which would give proper thickening characteristics to the composition, lost by the use of less  protein in the composition. 

HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

           Primary Examiner, Art Unit 1793                                                                                                                                                                                                       HFH 8-20-2021